Caro Home v 181 Westchester Ave. LLC (2021 NY Slip Op 01504)





Caro Home v 181 Westchester Ave. LLC


2021 NY Slip Op 01504


Decided on March 16, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 16, 2021

Before: Renwick, J.P., Kapnick, Oing, Moulton, JJ. 


Index No. 151079/19 Appeal No. 13352N Case No. 2020-00603 

[*1]Caro Home, et al., Plaintiffs-Appellants,
v181 Westchester Ave. LLC, et al., Defendants-Respondents.


Appell & Parrinelli, New York (John J. Appell of counsel), for appellants.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered on or about December 18, 2019, which, to the extent appealed from, changed venue of the Jane and John Doe plaintiffs' claims from New York County to Westchester County, unanimously reversed, on the law, without costs, and the change of venue of those claims vacated.
Upon defendant 181 Westchester Ave. LLC's motion to change venue of this matter pursuant to CPLR 501 as to the claims asserted by plaintiff Caro Home, LLC, based on a contractual provision in a lease agreement between those two parties, the court erred in sua sponte changing venue as to the claims of the Jane and John Doe plaintiffs (see Bank of N.Y. v Elance, Inc., 309 AD2d 725 [2d Dept 2003]). Nor was
there a showing of inconvenience of witnesses sufficient to support a change in venue (see e.g. Lividini v Goldstein, 175 AD3d 420, 423 [1st Dept 2019]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 16, 2021